Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19              PageID.16709      Page 1 of 42



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



  IN RE: AUTOMOTIVE PARTS ANTITRUST                    Master File No. 12-md-02311
  LITIGATION
                                                       Hon. Marianne O. Battani

  In re: Bearings Cases                                Case No. 12-00501


  This Relates To:

  Direct Purchaser Actions
  _____________________________________/

              REDACTED OPINION AND ORDER REGARDING DIRECT
           PURCHASER PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

  I.     INTRODUCTION

         The three named Plaintiffs — DALC Gear & Bearing Supply Corp., McGuire

  Bearing Company, and Sherman Bearings Inc. — brought this suit on behalf of a class

  of direct purchasers of bearings, alleging that the Defendant manufacturers and

  suppliers engaged in a horizontal conspiracy to fix the prices of steel ball and roller

  bearings in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Specifically, the

  Direct Purchaser Plaintiffs (“DPPs”) allege that Defendants conspired (i) with respect to

  the amount and timing of price increases due to increased steel costs, (ii) to rig bids, fix

  prices, and allocate markets for bearings in connection with customer requests for

  quotations (“RFQs”), and (iii) in their responses to annual price reduction (“APR”)

  requests from customers.

         Presently before the Court is the DPPs’ motion to certify this case as a class

  action under Fed. R. Civ. P. 23(b)(3) and to appoint class counsel. The request for
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19              PageID.16710      Page 2 of 42



  certification encompasses the manufacturers and suppliers named as Defendants in

  this suit — including JTEKT Corporation and JTEKT North America Corporation, f/k/a

  Koyo Corporation of U.S.A. (together “JTEKT”); Nachi-Fujikoshi Corp. and Nachi

  America Inc. (together “Nachi”); NSK Ltd. and NSK Americas, Inc. (together “NSK”);

  NTN Corporation and NTN USA Corporation (together “NTN”); and Schaeffler Group

  USA Inc. (“Schaeffler”) — as well as SKF USA Inc., SKF GmbH, and AB SKF (together

  “SKF”), which have been named as Defendants in a follow-on suit brought by the DPPs.

  Through their present motion, the DPPs seek to certify a class that consists of “[a]ll

  individuals and entities that purchased Bearings in the United States from one or more

  of the Defendants, SKF USA Inc., or their parents, subsidiaries, affiliates, or joint

  ventures, from and including April 1, 2004 through December 31, 201[4].” (Dkt. 216,

  DPPs’ Motion for Class Certification at 1.)1

         On January 18, 2018, the Court heard oral argument on the DPPs’ motion for

  class certification, as well as other motions that are addressed in a separate opinion

  and order. For the reasons that follow, the Court DENIES the DPPs’ motion.




         1
          The DPPs’ complaint defines the term “Bearings” as encompassing both
  automotive and industrial machinery bearings, and it cites as examples “ball bearings,
  tapered roller bearings, roller bearings, and mounted bearings.” (Dkt. 136, Second
  Consolidated Amended Class Action Complaint (“SCAC”) at ¶¶ 1, 10.) In their briefing
  on the present motion, the DPPs further clarify that “the bearings at issue are . . . limited
  to steel ball and roller bearings.” (Dkt. 282, DPPs’ Reply Br. at 19 n.18.) In addition,
  although the DPPs initially defined the class period as extending through December 31,
  2015, (see DPPs’ Motion for Class Certification at 1), they have since amended this end
  date to December 31, 2014 based on the analysis of their experts, (see DPPs’ Reply Br.
  at 1 & n.1).

                                                 2
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                PageID.16711           Page 3 of 42



  II.      FACTUAL AND PROCEDURAL BACKGROUND

           Beginning in 2012, a number of class action antitrust suits have been filed

  against the Defendant manufacturers and suppliers on behalf of a class of direct

  purchasers of automotive and industrial machinery bearings. Specifically, in a second

  consolidated amended class action complaint filed on May 22, 2015, the Direct

  Purchaser Plaintiffs (“DPPs”) allege that Defendants entered into a conspiracy in

  violation of antitrust law to suppress and eliminate competition in the market for

  bearings by agreeing to rig bids for and raise, fix, stabilize, or maintain the prices of

  these products. This suit has been incorporated into multidistrict litigation (“MDL”) in

  which a variety of plaintiffs, including both direct and indirect purchasers, allege that

  manufacturers and suppliers have conspired to fix the prices of a number of different

  auto parts. Unlike the other cases in the MDL, this suit is not limited to bearings used in

  automobiles, but instead encompasses both automotive and industrial bearings.

           A.       The Bearings Involved in This Suit

           Bearings are “friction-reducing devices that allow one moving part to glide past

  another moving part.” (SCAC at ¶ 41.) They come in different types, including “ball

  bearings, tapered roller bearings, roller bearings, and mounted bearings.” (Id. at ¶ 10.)

  A representative of Defendant NSK has testified thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœ As noted, the bearings at issue here (referred to in the balance of this

  opinion as “Bearings”) are installed both in motor vehicles and in industrial machinery.

  (See SCAC at ¶ 46; see also DPPs’ Motion, Ex. 1, Langenfeld 3/20/2017 Decl.

  (“Langenfeld Decl.”) at ¶ 21.)

                                                             3
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                PageID.16712           Page 4 of 42



                    1.       Automotive Bearings

           Defendants maintain that Bearings are sold in three different markets, each of

  which “has a number of distinguishing features.” (Dkt. 241, Defendants’ Response Br.

  at 5.) First, the Defendant manufacturers and suppliers sell automotive bearings to

  original equipment manufacturers (“OEMs”) — automobile manufacturers such as

  General Motors, Toyota, or Honda — and to tier suppliers, such as Delphi and Magna

  Powertrain, that “purchase bearings for installation into intermediate parts, such as

  transmissions, and then sell those parts to the OEMs.” (Id.) According to Defendants’

  expert, Robert D. Willig, Ph.D., sales to automotive OEMs and tier suppliers

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ (Defendants’ Response, Ex.

  2, Willig 7/26/2017 Decl. (“Willig Decl.”) at ¶ 14 n.14; see also Langenfeld Decl. at ¶ 41

  (stating

  thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœ(footnote with citation omitted)).)

           As recognized by the DPPs’ expert, Dr. James Langenfeld, Defendants typically

  employ a “request for quotation (‘RFQ’) process” for selling automotive bearings to

  OEMs or their tier suppliers. (Langenfeld Decl. at ¶ 130 (footnote with citation omitted);

  see also Defendants’ Response Br. at 5 & n.5.) In this process, an OEM or tier supplier

  generally “issues an RFQ for distinct customized bearings during the early stages of

  designing a new [vehicle] platform or a new generation of an existing vehicle model,”



                                                             4
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19             PageID.16713      Page 5 of 42



  and each bearing manufacturer or supplier that receives this RFQ “will typically work

  with its engineering department to design a new, highly customized bearing to meet the

  needs of the customer.” (Defendants’ Response Br. at 5-6 (footnotes with citations

  omitted); see also Langenfeld Decl. at ¶ 130.) The winning bidder in this process often

  is required to “enter into a contract providing for supply over a period of several years

  (the life of the vehicle model).” (Defendants’ Response Br. at 6 (footnote with citations

  omitted); see also Langenfeld Decl. at ¶ 134.) This contract may provide for “rebates

  and other pricing adjustments,” including annual price reductions (“APRs”) that trigger

  yearly negotiations over reductions in the prices called for in the contract. (Langenfeld

  Decl. at ¶ 134; see also Defendants’ Response Br. at 6-7 (footnotes with citations

  omitted).)

                2.     Industrial Bearings

         Next, Defendants sell industrial bearings to a “wide range” of customers,

  including “major mining and construction equipment OEMs (such as Caterpillar), small

  electric tool OEMs (such as DeWalt or Black & Decker), pump and compressor OEMs

  (such as Carrier), agricultural machinery OEMs (such as John Deere), small vehicle

  OEMs (such as Kawasaki), suppliers in the oil and gas industry (such as Weatherford),

  steel mills, [and] manufacturers of huge wind and power plant turbines (such as General

  Electric).” (Defendants’ Response Br. at 7 (footnote with citations omitted); see also

  Langenfeld Decl. at ¶ 21 (recognizing that “bearings are used extensively in a variety of

  original equipment . . . applications” apart from automobiles, including “industrial

  machinery, aerospace equipment, agriculture, and construction and railroad equipment”

  (footnote with citation omitted)).) A representative of Defendant Nachi has observed

                                               5
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                PageID.16714           Page 6 of 42



  that the price of an industrial bearing can vary from sixty cents for use in a skateboard

  to “[a] couple thousand dollars” for use in the wind turbine industry or machine tools.

  (Defendants’ Response, Ex. 26, Campbell Dep. at 209-12.) According to Defendants

  and their expert, Dr. Willig, sales of industrial bearings — excluding sales of such

  bearings in the aftermarket, which is addressed separately below — accounted

  forœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœduring the class period.” (Defendants’ Response Br. at 9 (citation omitted).)

           Defendants state that “[i]ndustrial OEM customers purchase bearings through

  various procurement methods,” including long term contracts, exclusive supply

  agreements, and “RFQ processes akin to the automotive OEM RFQ process.” (Id. at 8

  (footnotes with citations omitted).) According to the DPPs’ expert, however,œœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœin contracts for the purchase of industrial bearings.

  (Langenfeld Decl. at ¶ 134 n.254.) In addition, “[l]ess complicated [industrial] bearings

  might be bought on spot through list prices in catalogues.” (Defendants’ Response Br.

  at 8-9 (footnote with citation omitted).)

                    3.       Aftermarket Bearings

           Finally, the parties and their experts describe a separate market segment for the

  sale of “aftermarket” bearings. (Langenfeld Decl. at ¶ 41; see also Defendants’

  Response Br. at 9 (footnote with citations omitted).) This “aftermarket segment involves

  bearings used in replacement of OEM-installed products,” and the customers in this

  market “include distributors . . . who directly purchase bearings from the manufacturers

  and subsequently make aftermarket sales to the ultimate end users.” (Langenfeld Decl.

  at ¶ 42 (footnotes with citations omitted); see also Defendants’ Response Br. at 9

                                                            6
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                             PageID.16715          Page 7 of 42



  (“Customers for aftermarket bearings are primarily distributors and some large OEMs.”

  (footnote with citation omitted)).) Aftermarket bearings are “sold as maintenance or

  repair parts in both automotive and industrial applications.” (Defendants’ Response Br.

  at 9 (footnote with citation omitted).) These salesœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœduring the time

  period of relevance here. (Willig Decl. at ¶ 13 n.11.)

          According to Defendants, “[t]he sales process for aftermarket bearings can differ

  significantly depending on the type and size of the customers involved.” (Defendants’

  Response Br. at 9.) “Most aftermarket customers purchase bearings out of catalogues

  at set ‘list prices’ maintained by each manufacturer,” and “[s]ales of industrial

  aftermarket bearings to smaller or mid-sized distributors are typically made, without

  negotiation, at” these list prices. (Id. at 9-10 (footnotes with citations omitted).) Sales to

  larger distributors, in contrast, “can involve negotiated discounts or rebates off of list

  prices.” (Id. at 10 (footnote with citations omitted).) Defendants further assert that after

  custom-designed bearings are initially purchased by OEMs for incorporation into newly

  manufactured products, these same bearings are “typically sold at a substantially higher

  price” when they are later purchased “in the aftermarket for repair and replacement

  purposes.” (Id. (citations omitted).)




                                                          7
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                PageID.16716              Page 8 of 42



           B.       The Parties

                    1.       The Named Plaintiffs

           The three named DPPs that brought this suit — DALC Gear & Bearing Supply

  Corp. (“DALC”), McGuire Bearing Company (“McGuire”), and Sherman Bearings Inc.

  (“Sherman”) — are relatively small distributors that, as relevant to this litigation, are

  primarily engaged in the business of purchasing and reselling aftermarket bearings.

  The representatives of these named DPPs have testified that during the relevant time

  period,

  theyœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ.

  (Seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ). In addition, the

  named

  DPPsœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ.

  (Seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ



                                                             8
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                PageID.16717           Page 9 of 42



           DALC operates out of a single location andœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. (Seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ) In this time frame,œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  McGuire is a family-owned business with offices in four states. See “About the

  Company,” McGuireBearing.com, http://mcguirebearing.com/about-us/about/ (last

  visited Dec. 11, 2018). Finally, Sherman has a single office located in Houston, Texas,

  andœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ The company has three employees —œœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

  œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

                    2.       The Defendant Bearings Manufacturers and Suppliers

           In their second consolidated amended class action complaint, the DPPs have

  named five parent corporations and their U.S. subsidiaries as defendants. Four of the

  parent corporations — Defendants JTEKT Corporation, Nachi-Fujikoshi Corp., NSK

  Ltd., and NTN Corporation — are based in Japan, and the remaining parent

  corporation, Schaeffler AG, is headquartered in Germany. The DPPs also refer in their

  present motion to another group of related corporations — AB SKF, a Swedish

  corporation, along with its subsidiaries, SKF GmbH (a German corporation) and SKF

  USA Inc. (a U.S. corporation) — that are named as defendants in a separate suit

  pending before this Court, DALC Gear & Bearing Supply Corp. v. Koyo France SA, No.

  15-12068, and that allegedly participated in the same bearings antitrust conspiracy

  giving rise to this suit. Thus, the DPPs view AB SKF and its subsidiaries as

                                                             9
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19               PageID.16718      Page 10 of 42



   encompassed within their request for class certification, and they refer to these

   additional nonparty entities as “Defendants” for purposes of their present motion.

          Two of the four Japanese parent corporations named as defendants in this suit

   have pleaded guilty to criminal charges in United States district courts relating to their

   participation in the market for bearings. First, in September of 2013, Defendant JTEKT

   Corporation entered into a plea agreement with the United States Department of Justice

   (“DOJ”) in which it admitted that, between 2000 and 2011, it had violated the Sherman

   Antitrust Act, 15 U.S.C. §1, by participating in a conspiracy with other bearings

   manufacturers to “suppress and eliminate competition in the automotive parts industry.”

   (DPPs’ Motion, Ex. 3, Plea Agreement filed in United States v. JTEKT Corp., No. 13-cr-

   104 (S.D. Ohio Sept. 26, 2013), at ¶ 2.) JTEKT further admitted that the “primary

   purpose” of this conspiracy “was to suppress and eliminate competition in the

   automotive parts industry by agreeing to allocate markets, rig bids for, and . . . fix,

   stabilize, and maintain the prices of bearings sold to Japanese automobile and

   component manufacturers in the United States and elsewhere.” (Id. at ¶ 4(a)(ii).)

   Under this plea agreement, JTEKT agreed to pay a criminal fine of $103.27 million,

   which encompassed both the conspiracy with other bearings manufacturers and a

   separate conspiracy to fix the prices of electric power steering assemblies. (Id. at ¶¶ 2,

   9.)

          Defendant NSK Ltd. also entered into a September 2013 plea agreement with

   the DOJ, admitting to the same conduct over the same time frame as reflected in

   Defendant JTEKT’s guilty plea. (DPPs’ Motion, Ex. 4, Plea Agreement filed in United



                                                10
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                PageID.16719     Page 11 of 42



   States v. NSK Ltd., No. 13-cr-103 (S.D. Ohio Sept. 26, 2013), at ¶ 2.) NSK Ltd. agreed

   to pay a criminal fine of $68.2 million for this offense. (Id. at ¶ 9.)

          In addition, the DPPs point to an investigation launched by the Japan Fair Trade

   Commission (“JFTC”) into allegations of a conspiracy to fix the prices of bearings. In

   late 2012 and early 2013, a Japanese court found Defendants Nachi-Fujikoshi Corp.

   and NSK Ltd. guilty of participating in price-fixing cartels to increase the prices of

   bearings. (See SCAC at ¶¶ 66-68.) Shortly thereafter, the JFTC issued cease and

   desist orders to Defendants NTN Corporation, NSK Ltd., Nachi-Fujikoshi Corp. “for their

   involvement in a price-fixing conspiracy in connection with the sale of industrial

   machinery bearings and automotive bearings,” and the three companies were fined in

   amounts totaling approximately $142 million. (Id. at ¶ 71.)

          Finally, European antitrust authorities also investigated the alleged collusion of

   the six company groups named as Defendants here — the Japanese companies JTEKT

   Corporation, Nachi-Fujikoshi Corp., NSK Ltd., and NTN Corporation, and the European

   companies Schaeffler AG and AB SKF — to coordinate prices in the market for

   automotive bearings. In March of 2014, the European Commission (“EC”) announced

   its findings that these corporations had operated an unlawful cartel, explaining that “[t]he

   companies involved in this secret cartel coordinated the passing-on of steel price

   increases to their automotive customers, colluded on Requests for Quotations and for

   Annual Price Reductions from customers[,] and exchanged commercially sensitive

   information.” (DPPs’ Motion, Ex. 7, EC 3/19/2014 Press Release at 1.) The six

   corporations were ordered to pay fines totaling just over 953 million euros. (See id. at

   2.)

                                                 11
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16720             Page 12 of 42



            C.       The DPPs’ Allegations and Evidence of a Conspiracy Among
                     Defendants to Fix the Prices of Bearings

            In support of their present motion, the DPPs identify two principal mechanisms

   through which Defendants carried out their alleged conspiracy to allocate the markets

   for and fix the prices of Bearings sold to customers in the United States. The Court

   summarizes these mechanisms here, with more detail to follow as pertinent to the

   issues raised in the DPPs’ motion.

            First, the DPPs allege that “Defendants coordinated their attempts to obtain price

   increases from their customers in the face of rising steel costs.” (DPPs’ Motion, Br. in

   Support at 5.) Specifically, the DPPs assert thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ (Id. at 6 (footnote with citations omitted).) The DPPs

   further contend thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ” (Id. (footnote with citation omitted).) According to the

   DPPs, these Defendants entered into five agreements — one each in the years 2004,

   2005, 2007, 2008, and 2010 — through which theyœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ (Id. at 6-7 (footnote with citations omitted).) The

   DPPs also assert thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ


                                                             12
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16721           Page 13 of 42



   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ.

            Next, the DPPs allege that Defendants “colluded with respect to RFQ pricing and

   responses to customer APR requests.” (Id. at 9.) In support of this assertion, the DPPs

   point to evidence that, in their view, demonstrates (i) “that Defendantsœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ(ii) that in responding to RFQs from

   customers, Defendantsœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœand (iii) that Defendants likewiseœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. (Id. at 9-10 (citation and footnote

   with citations omitted).)

            According to the DPPs, Defendants’ use of these mechanisms to fix the prices of

   Bearings, and to thereby bring about injury to the members of the DPP class, can be

   demonstrated through evidence common to the proposed class of direct purchasers.

   First, the DPPs point to Defendants’ guilty pleas, admissions in discovery responses,

   documents, and testimony as common, class-wide evidence that “Defendants colluded

   with respect to steel price increases to customers and with respect to RFQs and APRs.”

   (Id. at 3.) Next, the DPPs contend that the economic analysis put forward by their

   expert, Dr. Langenfeld, will “show[] that the characteristics of the bearings industry and

   Defendants’ pricing behavior were such that Defendants’ anticompetitive conduct could

   have caused class-wide injury.” (Id.) Finally, the DPPs cite the econometric analysis of

   a second expert, Dr. James T. McClave, as demonstrating on a class-wide basis that



                                                             13
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19             PageID.16722        Page 14 of 42



   “class members paid higher prices for bearings than they would have paid in a

   competitive market.” (Id.)2

   III.   STANDARD OF REVIEW

          Through the present motion, the DPPs seek certification under Fed. R. Civ. P. 23

   of a class of individuals and entities that purchased Bearings in the United States from

   one or more of the Defendant manufacturers and suppliers in the period from April 1,

   2004 through December 31, 2014. In order to secure the desired class certification, the

   DPPs “must affirmatively demonstrate [their] compliance with Rule 23.” Comcast Corp.

   v. Behrend, 569 U.S. 27, 33, 133 S. Ct. 1426, 1432 (2013) (internal quotation marks

   and citation omitted). This entails, as a threshold matter, a showing that:

                (1) the class is so numerous that joinder of all members is
          impracticable;

                 (2) there are questions of law or fact common to the class;

                 (3) the claims or defenses of the representative parties are typical
          of the claims or defenses of the class; and

                 (4) the representative parties will fairly and adequately protect the
          interests of the class.

   Fed. R. Civ. P. 23(a). These “four requirements — numerosity, commonality, typicality,

   and adequate representation — effectively limit the class claims to those fairly

   encompassed by the named plaintiff’s claims.” Wal-Mart Stores, Inc. v. Dukes, 564




          2
          In separate motions, Defendants sought to exclude the expert report and
   proposed testimony of Dr. McClave, as well as portions of the expert report and
   proposed testimony of Dr. Langenfeld, but the Court denied these motions in an earlier
   opinion and order.

                                               14
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19             PageID.16723       Page 15 of 42



   U.S. 338, 349, 131 S. Ct. 2541, 2550 (2011) (internal quotation marks and citations

   omitted).

          Once the DPPs have satisfied each of the four prerequisites of Rule 23(a), they

   must then show that their proposed class “satisf[ies] at least one of the three

   requirements listed in Rule 23(b).” Wal-Mart, 564 U.S. at 345, 131 S. Ct. at 2548. In

   this case, the DPPs rely solely on subsection (b)(3) of the Rule, which entails a finding

   by the Court “that the questions of law or fact common to class members predominate

   over any questions affecting only individual members, and that a class action is superior

   to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

   R. Civ. P. 23(b)(3). “To meet the predominance requirement, a plaintiff must establish

   that issues subject to generalized proof and applicable to the class as a whole

   predominate over those issues that are subject to only individualized proof.”

   Randleman v. Fidelity National Title Insurance Co., 646 F.3d 347, 352-53 (6th Cir.

   2011). Yet, the “mere fact that questions peculiar to each individual member of the

   class action remain after the common questions of the defendant’s liability have been

   resolved does not dictate the conclusion that a class action is impermissible.” Powers

   v. Hamilton County Public Defender Commission, 501 F.3d 592, 619 (6th Cir. 2007)

   (internal quotation marks and citation omitted).

          The Supreme Court has emphasized that “Rule 23 does not set forth a mere

   pleading standard,” and that a party seeking class certification must instead “be

   prepared to prove that there are in fact sufficiently numerous parties, common questions

   of law or fact, etc.” Wal-Mart, 564 U.S. at 351, 131 S. Ct. at 2551. The trial court must

   conduct a “rigorous analysis” to confirm that the requirements of Rule 23 have been

                                               15
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19               PageID.16724      Page 16 of 42



   met, and this inquiry may entail “prob[ing] behind the pleadings” and considering “the

   merits of the plaintiff’s underlying claim.” Wal-Mart, 564 U.S. at 350-51, 131 S. Ct. at

   2551 (internal quotation marks and citations omitted). Moreover, the court’s “obligation

   to consider all relevant evidence and arguments” bearing upon class certification

   “extends to expert testimony,” and such “opinion testimony should not be uncritically

   accepted as establishing a Rule 23 requirement.” In re Hydrogen Peroxide Antitrust

   Litigation, 552 F.3d 305, 307, 323 (3d Cir. 2008).

          Yet, the requisite rigorous analysis of the record and inquiry into the merits must

   be focused on and limited to “only those matters relevant to deciding if the prerequisites

   of Rule 23 are satisfied.” In re Whirlpool Corp. Front-Loading Washer Products Liability

   Litigation, 722 F.3d 838, 851 (6th Cir. 2013). “In other words, district courts may not

   turn the class certification proceedings into a dress rehearsal for the trial on the merits.”

   In re Whirlpool, 722 F.3d at 851-52 (internal quotation marks and citation omitted). As

   the Supreme Court has emphasized, “Rule 23(b)(3) requires a showing that questions

   common to the class predominate, not that those questions will be answered, on the

   merits, in favor of the class.” Amgen Inc. v. Connecticut Retirement Plans & Trust

   Funds, 568 U.S. 455, 459, 133 S. Ct. 1184, 1191 (2013).

   IV.    ANALYSIS

          A.     The DPPs Have Not Established the Typicality and Adequacy
                 Elements of Rule 23(a).

          In addressing the DPPs’ motion for class certification, the Court begins its

   analysis with the four requirements of Rule 23(a): numerosity, commonality, typicality,

   and adequacy of representation. Defendants’ opposition to the DPPs’ motion is focused


                                                16
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19               PageID.16725      Page 17 of 42



   on the last two of these required elements, so the Court may move rather quickly

   through the prerequisites of numerosity and commonality.

                 1.       Numerosity

          Turning first to Rule 23(a)’s requirement of numerosity, the Sixth Circuit has

   stated that the “sheer number of potential litigants in a class, especially if it is more than

   several hundred, can be the only factor needed to satisfy Rule 23(a)(1).” Bacon v.

   Honda of America Manufacturing, Inc., 370 F.3d 565, 570 (6th Cir. 2004). In this case,

   the DPPs and their expert, Dr. McClave, have determined from Defendants’ transaction

   records thatœœœœœœœœœœœœœœœœœcustomers made direct purchases of bearings during the class

   period. (See DPPs’ Motion, Ex. 2, McClave 3/20/2017 Decl. (“McClave Decl.”) at § 4.0.)

   Under this record, the Court is satisfied that Rule 23(a)’s numerosity requirement has

   been met, and Defendants do not contend otherwise.

                 2.       Commonality

          A class action must include “questions of law or fact common to the class.” Fed.

   R. Civ. P. 23(a)(2). To demonstrate the requisite commonality, the DPPs “must show

   that there is a common question that will yield a common answer for the class (to be

   resolved later at the merits stage), and that the common answer relates to the actual

   theory of liability in the case.” Rikos v. Procter & Gamble Co., 799 F.3d 497, 505 (6th

   Cir. 2015). Yet, “there need be only one common question to certify the class.” In re

   Whirlpool, 722 F.3d at 853. “What we are looking for is a common issue the resolution

   of which will advance the litigation.” Sprague v. General Motors Corp., 133 F.3d 388,

   397 (6th Cir. 1998).



                                                 17
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19               PageID.16726       Page 18 of 42



          In arguing that this element of Rule 23(a) is satisfied, the DPPs identify a number

   of common questions of fact or law that bear upon the resolution of their federal antitrust

   claims. These include:

          (a) whether Defendants engaged in a conspiracy to fix, raise, maintain, or
          stabilize prices of bearings; (b) the identity of the participants in the
          conspiracy; (c) the duration of the conspiracy and the acts carried out by
          Defendants in furtherance of the conspiracy; (d) whether the conspiracy
          violated Section 1 of the Sherman Act; (e) whether the conspiracy caused
          bearings prices in the U.S. to be higher than they would otherwise have
          been; (f) whether Defendants caused injury to the business or property of
          Plaintiffs and the class; (g) whether Plaintiffs and [the] class are entitled to
          injunctive relief and, if so, its nature and extent; and (h) the appropriate
          class-wide measure of damages.

   (DPPs’ Motion, Br. in Support at 21-22.)

          The Court agrees that the issues identified by the DPPs are common questions

   of fact or law that, when resolved, will advance the disposition of the DPPs’ claim of a

   price-fixing conspiracy. Most notably, this claim rests upon the question whether

   Defendants “agreed upon a common course of action,” and this has been recognized as

   establishing commonality under Rule 23(a) in a case where, as here, the plaintiffs

   asserted a claim of antitrust conspiracy under Section 1 of the Sherman Act. In re

   Northwest Airlines Corp., 208 F.R.D. 174, 217 (E.D. Mich. 2002). Consequently, the

   DPPs have established the prerequisite of commonality, and Defendants again do not

   argue otherwise.

                 3.     Typicality and Adequacy of Representation

          To satisfy the remaining two prongs of Rule 23(a), the three named DPPs must

   demonstrate that their claims or defenses “are typical of the claims or defenses of the

   class,” and that they “will fairly and adequately protect the interests of the class.” Fed.


                                                 18
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19              PageID.16727      Page 19 of 42



   R. Civ. P. 23(a)(3),(4). In determining whether the requisite typicality exists, a court

   must inquire whether the interests of the named plaintiff are “aligned with those of the

   represented group,” such that “in pursuing his own claims, the named plaintiff will also

   advance the interests of the class members.” In re American Medical Systems, Inc., 75

   F.3d 1069, 1082 (6th Cir. 1996). Thus, the requirement of typicality may be viewed as

   posing the flip-side of the commonality inquiry: namely, “a court must ask whether,

   despite the presence of common questions, each class member’s claim involves so

   many distinct factual or legal questions as to make class certification inappropriate.”

   Fuller v. Fruehauf Trailer Corp., 168 F.R.D. 588, 598 (E.D. Mich. 1996). “The premise

   of the typicality requirement is simply stated: as goes the claim of the named plaintiff,

   so go the claims of the class.” Sprague, 133 F.3d at 399.

          Next, the Rule 23(a) prerequisite of adequacy of representation is intended to

   ensure that the proposed class representatives have “interests in common with, and not

   antagonistic to, the interests of the unnamed members of the class, and that the

   representatives will vigorously prosecute these interests through qualified counsel.” In

   re Northwest Airlines, 208 F.R.D. at 225; see also American Medical Systems, 75 F.3d

   at 1083. In this case, Defendants do not challenge the qualifications of the DPPs’

   counsel, so the Court’s inquiry focuses solely on whether the named DPPs and absent

   class members have common or antagonistic interests. As the Sixth Circuit has

   observed, “[t]he adequate representation requirement overlaps with the typicality

   requirement because in the absence of typical claims, the class representative has no

   incentives to pursue the claims of the other class members.” American Medical

   Systems, 75 F.3d at 1083; see also General Telephone Co. v. Falcon, 457 U.S. 147,

                                                19
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16728            Page 20 of 42



   157 n.13, 102 S. Ct. 2364, 2370 n.13 (1982) (recognizing that the Rule 23(a)

   prerequisite of typicality “tend[s] to merge with the adequacy-of-representation

   requirement”). Accordingly, the Court will analyze the remaining two elements of Rule

   23(a) together.

            In Defendants’ view, the three named DPPs cannot show that the proofs offered

   in support of their claims will necessarily prove the claims of absent class members.

   They maintain that because the “named DPPs are all small distributors of bearings sold

   for aftermarket use, mainly for industrial applications,” these named plaintiffs cannot be

   “adequate representatives of automotive OEM class members like Toyota, Honda, Ford,

   GM and Nissan; large industrial OEM customers like Caterpillar, Navistar, General

   Electric, and CNH; and tier suppliers like Delphi.” (Defendants’ Response Br. at 22

   (emphasis in original).) In support of this contention, Defendants point to evidence that

   the named DPPs (i) œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœduring the relevant period,

   andœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ,

   (seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ); (ii)

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ,

   (seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ);

   (iii)œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ,

   (seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ); and (iv)

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   ,

   (seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

                                                              20
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16729           Page 21 of 42



   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ). More generally, Defendants cite the findings of their

   expert, Dr. Willig,

   thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. (See Willig Decl at ¶ 15(a).) Under this record,

   Defendants argue that there is a “significant disparity” between the Bearings purchases

   and attendant circumstances of the named DPPs and those of absent class members,

   such that the claims of the former cannot be characterized as typical of the claims of the

   latter. (Defendants’ Response Br. at 21.)

            According to Defendants, a number of courts have cited similar disparities

   between named plaintiffs and absent class members as a basis for denying class

   certification. In In re Optical Disk Drive Antitrust Litigation, 303 F.R.D. 311, 313-14

   (N.D. Cal. 2014), for instance, the defendant optical disk drive (“ODD”) manufacturers

   allegedly conspired to fix the prices of these products, and this conspiracy featured

   “multiple instances of alleged ‘bid-rigging’ involving procurements of ODDs by Dell, HP,

   and Microsoft.” The named plaintiffs were “three small companies and four individuals,”

   each of whom “purchased non-customized ODDs (or computers containing ODDs) from

   a defendant at nonnegotiable[] list prices through a defendant’s distribution subsidiary or

   retail website.” Optical Disk Drive, 303 F.R.D. at 317. The court observed that “[i]n

   contrast, the putative class encompasses a myriad of other ODD purchasers whose

   volumes and means of ODD purchases do not compare,” including two OEMs, Dell and

   HP, that “together accounted for almost half of [the] defendants’ dollar value sales

   during the class period.” 303 F.R.D. at 317. The court further noted that “Dell and HP

                                                             21
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                PageID.16730       Page 22 of 42



   ran bidding processes” to purchase ODDs, and that other OEMs and major distributors

   in the putative class “typically negotiated [the] prices” they paid for ODDs. 303 F.R.D. at

   317.

          Against this backdrop, the defendants challenged the typicality of the named

   plaintiffs’ claims and the adequacy of their representation of the putative class, and the

   court agreed that the plaintiffs had not established these prerequisites to class

   certification. In so ruling, the court cited such factors as (i) the disparity in negotiating

   power between the named plaintiffs and the absent class members, such as Dell and

   HP, that purchased ODDs in much higher volume, and (ii) the difference between the

   named plaintiffs’ purchases of ODDs at list prices and the purchases by larger entities

   through bidding processes at negotiated prices. 303 F.R.D. at 317. The court also

   observed that although “the named plaintiffs have strong evidence of bid-rigging

   involving some of the largest purchasers, they are struggling to find a way to prove that

   list prices paid by ordinary purchasers such as themselves were fixed.” 303 F.R.D. at

   318. In light of these “acute” disparities between the named plaintiffs and others in the

   putative class, the court concluded that the named plaintiffs could not establish that their

   claims were typical of those of the absent class members, nor that they had sufficient

   incentive to litigate claims involving bidding processes in which they did not participate.

   303 F.R.D. at 318.

          Faced with similar facts, the court in In re Graphics Processing Units Antitrust

   Litigation, 253 F.R.D. 478, 489-90 (N.D. Cal. 2008), likewise held that the named

   plaintiffs in that case could not satisfy the Rule 23(a) requirement of typicality. The

   defendant manufacturers in that case allegedly conspired to fix the prices of graphics

                                                 22
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19              PageID.16731      Page 23 of 42



   processing units (“GPUs”), and the named plaintiffs, three individual consumers, sought

   to certify a class of “all individuals and entities who purchased any GPU chip, board, or

   card from [the] defendants.” Graphics Processing Units, 253 F.R.D. at 480-81. In

   finding that the claims of these named plaintiffs were not typical of those of the putative

   class, the court pointed to the “overwhelming disparities” in the circumstances

   surrounding the named plaintiffs’ purchases versus the defendants’ sales to absent

   class members. 253 F.R.D. at 490. In particular, the court observed that the named

   plaintiffs “each purchased a single graphics card through [a defendant’s] website at

   retail prices ranging from $149 to $239” and with “non-negotiable” terms. 253 F.R.D. at

   489. In contrast, “over 99.5% of [the] defendants’ business” consisted of sales to

   wholesale customers that “purchased a vast array of products on individually negotiated

   terms,” and some of these “wholesale conglomerates, such as Dell, Microsoft, Hewlett-

   Packard, Apple, Motorola, and Best Buy, likely had more bargaining power than [the]

   defendants themselves.” 253 F.R.D. at 489. The court reasoned that “[t]he wholesale

   purchasers therefore came to the negotiating table in a fundamentally different position

   than the representative plaintiffs.” 253 F.R.D. at 490.

          Under this record, the court found that the named plaintiffs had not met the

   typicality prerequisite of Rule 23(a). The court explained:

                . . . . The representative plaintiffs simply do not have the
          appropriate incentive to establish antitrust violations with respect to all of
          the absent class members. To prove their claims, the named plaintiffs will
          have to show that the list prices that they paid for their graphics cards
          were artificially inflated by [the] defendants. Proof that [the] defendants
          conspired to fix those prices would hardly prove that [the] defendants also
          conspired to fix the non-list prices for the transactions entered into with
          absent wholesale purchasers . . . . The atypicality and detachment of the
          named plaintiffs’ claims from those of the remaining class obstruct their

                                                23
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16732           Page 24 of 42



            ability to adequately pursue and prove the claims of the absent class
            members.

                     It does not suffice that counsel have an incentive to prove the
            wholesalers’ claims. While counsel in this case are excellent, the test is
            whether the clients themselves, who ultimately control and drive the
            litigation, have the requisite typicality under Rule 23.

   253 F.R.D. at 490 (citation omitted); see also Deiter v. Microsoft Corp., 436 F.3d 461,

   467-68 (4th Cir. 2006) (holding that the claims of the named plaintiffs, who purchased

   individual copies of Microsoft Windows through the defendant’s website or by telephone

   at fixed prices, were not typical of the claims of other class members that had

   purchased Windows licenses in large quantities at negotiated prices). In light of the

   named plaintiffs’ failure to satisfy this and other Rule 23 requirements, the court elected

   to certify a “more limited class” consisting of “all individuals and entities who purchased

   graphics cards directly from [the] defendants online.” Graphics Processing Units, 253

   F.R.D. at 497.

            In response, the DPPs maintain that the case law cited by Defendants is

   distinguishable under a proper reading of the record here. First, they accuse

   Defendants of “substantially overstat[ing]” the differences between the purchases made

   by the named DPPs and those of absent class members. (Dkt. 282, DPPs’ Reply Br. at

   6.) They assert, as a threshold matter, that “[i]ndustrial distributors, including the named

   Plaintiffs,œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ œœœœœœœœœœœœœœ,”

   and that distributors more generallyœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ (Id. at 6 & n.6

   (citations omitted).) As for the named Plaintiffs themselves, the DPPs state that they

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

                                                             24
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                 PageID.16733       Page 25 of 42



   œœœœœœœœœœœœœœœœœœœœœ (Id. at 6 (citation omitted).) This evidence, in the DPPs’ view, serves to

   distinguish the cases relied upon by Defendants, in which “the named plaintiffs were

   retail customers whereas the alleged conduct concerned OEMs and distributors.” (Id. at

   6 n.5.)3

          More generally, the DPPs point to case law demonstrating that class members

   need not be “wholly homogeneous to satisfy typicality.” (Id. at 5.) A court in this District

   has emphasized, for instance, that “there is nothing in Rule 23(a)(3) which requires

   named plaintiffs to be clones of each other or clones of other class members.” In re

   Cardizem CD Antitrust Litigation, 200 F.R.D. 297, 304 (E.D. Mich. 2001) (internal

   quotation marks and citations omitted). Rather, the Sixth Circuit has recognized that “a

   [named] plaintiff’s claim is typical if it arises from the same event or practice or course of

   conduct that gives rise to the claims of other class members, and if his or her claims are

   based on the same legal theory.” American Medical Systems, 75 F.3d at 1082 (internal

   quotation marks and citation omitted). Along the same lines, another court has

   reasoned that “if the named class members’ claims are based on the same legal theory

   or arise from the same course of conduct, factual differences in date, size, manner, or

   conditions of purchase, the type of purchaser, or other such concerns do not make [the]

   named plaintiffs atypical.” In re Foundry Resins Antitrust Litigation, 242 F.R.D. 393, 406



          3
            Notably, it is not accurate to say that the named plaintiffs in the cases identified
   by Defendants were all “retail customers.” Rather, as discussed earlier, the named
   plaintiffs in Optical Disk Drive were “three small companies and four individuals” that
   “purchased non-customized ODDs (or computers containing ODDs) from a defendant at
   nonnegotiable[] list prices through a defendant’s distribution subsidiary or retail
   website.” 303 F.R.D. at 317. Consequently, the record here is not so readily
   distinguishable as the DPPs suggest.

                                                  25
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                 PageID.16734      Page 26 of 42



   (S.D. Ohio 2007); see also In re Urethane Antitrust Litigation, 768 F.3d 1245, 1250,

   1255 (10th Cir. 2014) (upholding the certification of a class in a price-fixing case “based

   on the plaintiffs’ evidence of an artificially inflated baseline” that affected the price

   negotiations of all buyers in the plaintiff class, even though the underlying market

   “comprise[d] a myriad of products, pricing structures, individualized negotiations, and

   contracts” (internal quotation marks and citation omitted)); In re Optical Disk Drive

   Antitrust Litigation, No. 10-md-2143, 2016 WL 467444, at *12 (N.D. Cal. Feb. 8, 2016)

   (“In cases involving an alleged price-fixing conspiracy, the representative plaintiff’s claim

   is often considered typical even where the plaintiff followed different purchasing

   procedures, purchased in different quantities or at different prices, or purchased a

   different mix of products than did the members of the class.”). The DPPs contend that

   the principles recognized in this case law are fully applicable here, where the claims of

   the named DPPs “arise from the same illegal practices underlying the class members’

   claims, and they intend to prove those claims using proof common to the class

   demonstrating that the conspiracy artificially inflated bearings prices.” (DPPs’ Reply Br.

   at 5.)

            The Court is not persuaded that the record establishes the requisite uniformity of

   illegal practices through which the named DPPs and absent class members sustained

   their alleged injuries. The DPPs in this case claim that Defendants carried out an

   alleged price-fixing conspiracy through three means: (i) coordinated price increases in

   response to price increases imposed by steel suppliers, (ii) bid-rigging in connection

   with RFQs issued by automotive OEMs and automotive component manufacturers, and

   (iii) collusion in their responses to APR requests made by automotive OEMs. (See

                                                  26
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                          PageID.16735           Page 27 of 42



   DPPs’ Motion, Br. in Support at 2-3, 5-14.) Yet, as Defendants correctly observe, the

   named DPPsœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœand they therefore “do not have the incentive (or personal knowledge

   needed) to develop evidence at trial of bid rigging or APR collusion for customized

   bearings purchased by the dominant members of the putative class.” (Defendants’

   Response Br. at 24.) Rather, any damages suffered by the named DPPs presumably

   are traceable solely to the first of the three above mechanisms through which

   Defendants implemented their alleged price-fixing conspiracy. Therefore, just as in

   Optical Disk Drive, 303 F.R.D. at 318, the evidence of Defendants’ alleged bid-rigging

   and collusion in response to APR requests will be of no assistance in the named DPPs’

   effort “to prove that list prices paid by ordinary purchasers such as themselves were

   fixed.” To the contrary, Defendants aptly note that “the named DPPs only have the

   incentive to focus their trial efforts on the [steel price increase] issues that allegedly did

   affect them, and to pursue expert damages methodologies that result in a significant

   portion of any purported overcharges being attributed to the [steel price increase]

   agreements, as opposed to either bid rigging or APR collusion with respect to particular

   OEMs and tier suppliers.” (Defendants’ Response Br. at 24 n.84.)

           In an effort to avoid this conclusion, the DPPs first take issue with Defendants’

   assertion that the named Plaintiffsœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœ, and they instead insist that these three entitiesœœœœœœœœœœœœœœœœœœœ

   (DPPs’ Reply Br. at 6.) Yet, the evidence cited in support of this claim suffers from a

   number of flaws. First, each of the three witnesses identified by the DPPs is affiliated

   with the same named Plaintiff, McGuire, so it cannot be said from this record that the

                                                        27
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16736           Page 28 of 42



   other two named DPPsœœœœœœœœœœœœœœœœ. Next, one of these three witnesses,œœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. (Seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ.) As for the remaining two McGuire witnesses cited by

   the DPPs, although these individuals testified thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ,

   (seeœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ), it is

   clear thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ,

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ).

   Givenœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ,

   andœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœ, (œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ), it is clear that McGuire’s claims

   of injury do not arise fromœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ.

   (See Langenfeld Decl. at ¶

   130œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ.) Nor have the DPPs pointed to any

   evidence that Defendants engaged in bid-rigging, market allocation, or other forms of

   collusion in their responses

   toœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœ.

                                                             28
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                          PageID.16737         Page 29 of 42



           Next, the DPPs suggest that the three means through which Defendants carried

   out their alleged price-fixing conspiracy are sufficiently interconnected to support the

   inference that the named DPPs have sustained injuries as a result of Defendants’

   alleged bid-rigging and APR collusion. If so, this would provide an incentive for the

   named DPPs to offer proof of these two forms of unlawful activity, even if they were not

   the direct targets of these efforts. As evidence of this posited relationship, the DPPs

   first point to the testimony of Defendants’ own expert, Kevin McCloskey, that “[a]

   customized bearing that was initially designed for a specific purpose may later become

   a bearing listed in a manufacturer’s bearing catalogue.” (Defendants’ Response, Ex. 1,

   McCloskey 7/25/2017 Decl. at ¶ 31.) Along the same lines, the DPPs’ expert, Dr.

   Langenfeld, has identifiedœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. (DPPs’ Reply, Ex. E, Langenfeld 11/16/2017 Reply Decl.

   (“Langenfeld Reply”) at ¶ 85.) Dr. Langenfeld further opines that the bearings prices

   paid by the named DPPs and other class members areœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœ” (Id. at ¶ 142.)

           The problem with this line of argument, however, is that evidence of correlation

   does not establish causation, see, e.g., Citizens For Tax Reform v. Deters, 518 F.3d

   375, 387 (6th Cir. 2008), and it is the DPPs’ burden to show that the latter may be

   proven through evidence common to the class. Stated differently, even assuming there

   is a statistically significant relationship between the allegedly inflated bearings prices

   paid by the named DPPs and by other members of the putative class, the named DPPs

   still lack the incentive to develop and introduce evidence that Defendants engaged in

   bid-rigging and APR collusion, absent any expert testimony or other evidentiary basis

                                                        29
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                        PageID.16738        Page 30 of 42



   for forging a causal link between such unlawful activity and damages suffered by the

   named DPPs. Yet, the DPPs’ experts only purport to identify statistical correlations

   between the bearings prices paid by various types of customers and in various market

   segments, and they make no attempt to identify possible causes for these correlations.

   Under this record, it is a matter of sheer speculation whether the named DPPs’ alleged

   injuries might be traceable in part to Defendants’ alleged bid-rigging and APR collusion,

   and there would be no basis for allowing a trier of fact to hear evidence of these

   activities in the hope that they might make this speculative leap. Consequently, given

   the disparities in the circumstances under which the named DPPs and other members

   of the putative class purchased Bearings from Defendants, and given the divergent

   means through which Defendants allegedly conspired to fix the prices charged to these

   various types of purchasers, the Court finds that the claims asserted by the named

   DPPs are not typical of the claims asserted by absent class members.

           It follows on similar grounds that the DPPs cannot satisfy the Rule 23(a)

   requirement that they must “fairly and adequately protect the interests of the class.” As

   stated earlier, the adequacy-of-representation prong of Rule 23(a) demands a showing

   that the named plaintiffs have “interests in common with, and not antagonistic to, the

   interests of the unnamed members of the class, and that the representatives will

   vigorously prosecute these interests through qualified counsel.” In re Northwest

   Airlines, 208 F.R.D. at 225. Although Defendants do not challenge the qualifications of

   the DPPs’ counsel, they question the named DPPs’ incentive to pursue the claims of

   other class members, see American Medical Systems, 75 F.3d at 1083, where the

   named DPPs have notœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

                                                       30
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                              PageID.16739          Page 31 of 42



   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ, and thus have no stake in the outcome of antitrust

   claims arising from collusion in these activities.

           For the reasons already explained, the Court agrees that the named DPPs lack

   the incentive to pursue claims based on Defendants’ alleged bid-rigging or APR

   collusion. Accordingly, they cannot show that they will adequately represent the

   interests of class members that complain of injury as a result of these allegedly unlawful

   activities. To the contrary, Defendants correctly observe that the named DPPs have an

   incentive to see that the damages proven at trial are attributed as much as possible to

   unlawful activities that impacted bearings purchasers like them — namely, those who

   generallyœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. Given this likelihood that the interests of the named

   DPPs might diverge from the interests of other class members, the named DPPs cannot

   be deemed adequate representatives of the putative class.

           B.       The DPPs Have Not Shown That Common Issues Predominate over
                    Issues Affecting Only Individual Class Members.

           Because the Court has determined that the DPPs cannot satisfy two of Rule

   23(a)’s four prerequisites for certification of a class, it need not proceed any further in

   analyzing the DPPs’ present motion. Nonetheless, for the sake of completeness, the

   Court will consider whether the DPPs have met the relevant criteria set forth in Rule

   23(b) for maintaining a class action: namely, whether they have shown that “the

   questions of law or fact common to class members predominate over any questions

   affecting only individual members, and that a class action is superior to other available

   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).


                                                           31
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19              PageID.16740      Page 32 of 42



   For largely the same reasons cited in the Court’s Rule 23(a) analysis, the Court finds

   that the class proposed in the DPPs’ motion is not eligible for certification under the

   standards of Rule 23(b)(3).

          In a recent decision, the Supreme Court outlined the principles that govern a

   court’s determination whether common issues predominate over questions affecting

   only individual members of a putative class:

          The predominance inquiry tests whether proposed classes are sufficiently
          cohesive to warrant adjudication by representation. This calls upon courts
          to give careful scrutiny to the relation between common and individual
          questions in a case. An individual question is one where members of a
          proposed class will need to present evidence that varies from member to
          member, while a common question is one where the same evidence will
          suffice for each member to make a prima facie showing or the issue is
          susceptible to generalized, class-wide proof. The predominance inquiry
          asks whether the common, aggregation-enabling[] issues in the case are
          more prevalent or important than the non-common, aggregation-
          defeating[] individual issues. When one or more of the central issues in
          the action are common to the class and can be said to predominate, the
          action may be considered proper [for certification] under Rule 23(b)(3)
          even though other important matters will have to be tried separately, such
          as damages or some affirmative defenses peculiar to some individual
          class members.

   Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (internal quotation

   marks and citations omitted). As the Court has emphasized, “Rule 23(b)(3) . . . does

   not require a plaintiff seeking class certification to prove that each element of her claim

   is susceptible to classwide proof,” but rather demands that “common questions

   predominate over questions affecting only individual class members.” Amgen, 568 U.S.

   at 469, 133 S. Ct. at 1196 (internal quotation marks, alterations, and citations omitted)

   (emphasis in original).




                                                32
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                PageID.16741       Page 33 of 42



          The DPPs must establish “through evidentiary proof” that they satisfy the

   prerequisites for class certification under Rule 23(b)(3), and the Court must perform a

   “rigorous analysis” to ensure that these requirements are met. Comcast Corp., 569

   U.S. at 33, 133 S. Ct. at 1432 (internal quotation marks and citations omitted). This

   analysis “will frequently entail overlap with the merits of the plaintiff’s underlying claim,”

   Comcast Corp., 569 U.S. at 33-34, 133 S. Ct. at 1432 (internal quotation marks and

   citation omitted), but “Rule 23 grants courts no license to engage in free-ranging merits

   inquiries at the certification stage,” Amgen, 568 U.S. at 466, 133 S. Ct. at 1194-95.

   “[T]he office of a Rule 23(b)(3) certification ruling is not to adjudicate the case; rather, it

   is to select the method best suited to adjudication of the controversy fairly and

   efficiently.” Amgen, 568 U.S. at 460, 133 S. Ct. at 1191 (internal quotation marks and

   alteration omitted).

          Turning to the present motion, although the parties advance a whole host of

   arguments about why, in their view, common questions do or do not predominate over

   individualized inquiries, the Court chooses to focus on an issue addressed earlier in its

   Rule 23(a) analysis of typicality and adequacy of representation: namely, the nature of

   the price-fixing conspiracy alleged by the DPPs. As previously discussed, the DPPs

   characterize their antitrust claim in this case as resting upon allegations of “a single

   conspiracy to raise bearings prices in the U.S. higher than they otherwise would have

   been,” and they assert that this alleged conspiracy “was accomplished through several

   mechanisms, including rigging bids, fixing prices, and allocating markets for bearings.”

   (DPPs’ Reply Br. at 28.) In Defendants’ view, however, the DPPs have “allege[d] three

   separate types of antitrust liability and impact in this case: (i) bid rigging of specific

                                                 33
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19              PageID.16742      Page 34 of 42



   RFQs for specific OEMs and tier suppliers; (ii) collusion with respect to APR requests

   for certain automotive OEMs and tier suppliers; and (iii) five separate [steel price

   increase] agreements.” (Defendants’ Response Br. at 48.) Defendants contend that

   these three separate theories of liability give rise to the very same problem that

   defeated class certification in Comcast Corp.: a disjunction between a party’s theory of

   liability and antitrust impact and its theory of damages.

          In order to resolve the parties’ dispute on this point, the Court first must examine

   more closely the Supreme Court’s decision in Comcast Corp. In that case, the plaintiff

   cable television subscribers asserted that defendant Comcast had engaged in a series

   of “clustering” transactions with other cable television providers that left Comcast in a

   dominant position in Philadelphia and its surrounding communities, and they alleged

   that this “clustering scheme . . . harmed subscribers in the Philadelphia cluster by

   eliminating competition and holding prices for cable services above competitive levels.”

   Comcast Corp., 569 U.S. at 29-30, 133 S. Ct. at 1430. In support of this antitrust claim,

   the plaintiffs “proposed four theories of antitrust impact,” each of which allegedly

   “increased cable subscription rates throughout the Philadelphia” market area. 569 U.S.

   at 31, 133 S. Ct. at 1430-31. The plaintiffs moved for class certification, and the district

   court accepted one of their theories of antitrust impact — the so-called “overbuilder”

   theory — as capable of being proved on a classwide basis, but it “rejected the rest.”

   569 U.S. at 31, 133 S. Ct. at 1431. The district court “further found that the damages

   resulting from [the overbuilder theory of] impact could be calculated on a classwide

   basis,” but it failed to take note that the model of damages put forward by the plaintiffs’



                                                34
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                 PageID.16743       Page 35 of 42



   expert calculated damages in the aggregate, and “did not isolate damages resulting

   from any one theory of antitrust impact.” 569 U.S. at 31-32, 133 S. Ct. at 1431.4

          The Supreme Court held that the district court had improperly certified the case

   as a class action under Rule 23(b)(3). 569 U.S. at 34, 133 S. Ct. at 1432. In so ruling,

   the Court “start[ed] with an unremarkable premise”:

          If [the plaintiffs] prevail on their claims, they would be entitled only to
          damages resulting from reduced overbuilder competition, since that is the
          only theory of antitrust impact accepted for class-action treatment by the
          District Court. It follows that a model purporting to serve as evidence of
          damages in this class action must measure only those damages
          attributable to that theory. If the model does not even attempt to do that, it
          cannot possibly establish that damages are susceptible of measurement
          across the entire class for purposes of Rule 23(b)(3). Calculations need
          not be exact, but at the class-certification stage (as at trial), any model
          supporting a plaintiff’s damages case must be consistent with its liability
          case, particularly with respect to the alleged anticompetitive effect of the
          violation.

   569 U.S. at 35, 133 S. Ct. at 1433 (internal quotation marks and citations omitted). The

   Court then explained that the lack of fit between the plaintiffs’ theory of antitrust impact

   and their expert’s model of damages precluded certification of a class:

                  There is no question that the model failed to measure damages
          resulting from the particular antitrust injury on which [Comcast’s] liability in
          this action is premised. The scheme devised by [the plaintiffs’] expert, Dr.
          McClave, sought to establish a “but for” baseline — a figure that would
          show what the competitive prices would have been if there had been no
          antitrust violations. Damages would then be determined by comparing to
          that baseline what the actual prices were during the charged period. The
          “but for” figure was calculated, however, by assuming a market that
          contained none of the four distortions that [the plaintiffs] attributed to
          [Comcast’s] actions. In other words, the model assumed the validity of all
          four theories of antitrust impact initially advanced by [the plaintiffs] . . . . At
          the evidentiary hearing, Dr. McClave expressly admitted that the model


          4
           The plaintiffs’ expert in that case, Dr. James McClave, is likewise serving as an
   expert for the DPPs in this case.

                                                  35
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19            PageID.16744     Page 36 of 42



         calculated damages resulting from the alleged anticompetitive conduct as
         a whole and did not attribute damages to any one particular theory of
         anticompetitive impact.
                                                 ****
                  In light of the model’s inability to bridge the difference between
         supra-competitive prices in general and supra-competitive prices
         attributable to [the overbuilder theory of impact], Rule 23(b)(3) cannot
         authorize treating subscribers within the Philadelphia cluster as members
         of a single class. Prices whose level above what an expert deems
         “competitive” has been caused by factors unrelated to an accepted theory
         of antitrust harm are not “anticompetitive” in any sense relevant here. The
         first step in a damages study is the translation of the legal theory of the
         harmful event into an analysis of the economic impact of that event. The
         District Court . . . ignored that first step entirely.

   569 U.S. at 36-38, 133 S. Ct. at 1433-35 (internal quotation marks, citations, and

   footnotes omitted).

         This case presents essentially the same problem addressed by the Supreme

   Court in Comcast Corp. If this suit goes forward as the class action proposed by the

   DPPs, the trier of fact will hear evidence of three different mechanisms through which

   Defendants allegedly conspired to fix the prices of bearings. So far as the Court can

   tell, nothing would prevent the trier of fact from concluding that Defendants engaged in

   one or two of these price-fixing mechanisms — say, bid-rigging in the RFQ process and

   collusion in their responses to APR requests — but not the others. Under this scenario,

   the only class members that could claim antitrust impact and resulting damages would

   be those that purchased bearings through the means that were subject to conspiratorial

   activity — in this example, through RFQs or contracts with APR provisions. It appears,

   in other words, that each of the three price-fixing mechanisms identified by the DPPs is

   independent from the others, in terms of both Defendants’ capacity to invoke it and its

   effect upon the relevant subset of Defendants’ customers.


                                              36
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                 PageID.16745           Page 37 of 42



            As already discussed, however, the named DPPs and other similarly-situated

   members of the Plaintiff class — i.e., small distributors of primarily industrial bearings —

   generally did notœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. Likewise, even assuming

   that some of their bearing purchases were governed by contracts, there is no evidence

   thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ. Yet, the DPPs’ proposed

   showing of classwide antitrust impact and damages through common evidence rests

   almost entirely upon expert regression analysis and testimony about the overall nature

   and characteristics of the market for bearings. Nowhere in this body of evidence do the

   DPPs or their experts purport to isolate the effects of a given conspiratorial effort —

   e.g., collusion in Defendants’ responses to RFQs — upon all or a significant portion of

   the proposed class. (See, e.g., Dkt. 299, Ex. 3, McClave 12/9/2017 Dep. at 17-20

   (acknowledging

   thatœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ

   œœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœœ).) Rather, as discussed earlier, the DPPs and

   their experts claim only that there is a correlation in the prices paid for bearings across

   various segments of the putative class, such as OEM and aftermarket customers.

            As explained by the Supreme Court, this leads to the prospect that the DPPs’

   proposed methodology for establishing antitrust impact and damages through classwide

   evidence will “identif[y] damages that are not the result of the wrong.” Comcast Corp.,

   569 U.S. at 37, 133 S. Ct. at 1434. Even assuming that the trier of fact determines that

   Defendants engaged in one or more (but less than all) of the forms of concerted action

   identified by the DPPs as the means by which they carried out their antitrust conspiracy,

                                                             37
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                PageID.16746      Page 38 of 42



   and further assuming that the trier of fact credits the testimony of the DPPs’ experts that

   there was a positive correlation among all members of the putative class in the prices

   paid for bearings, this still leave the trier of fact without guidance in ascertaining the

   cause of this correlation, much less ensuring that this cause is traceable to Defendants’

   violation of antitrust law. Just as in Comcast Corp., then, there is a lack of fit between

   the antitrust conspiracy posited by the DPPs and the methodology through which they

   seek to establish classwide antitrust impact and damages. The DPPs’ model cannot

   “bridge the differences between supra-competitive prices in general and supra-

   competitive prices attributable to” a given theory of antitrust impact. Comcast Corp.,

   569 U.S. at 38, 133 S. Ct. at 1435.

          Consequently, in accordance with the Supreme Court’s ruling under analogous

   circumstances, the Court finds that the DPPs cannot satisfy the requirement under Rule

   23(b)(3) that “questions of law or fact common to class members predominate over any

   questions affecting only individual members.” Although it is perhaps possible that the

   DPPs could propose a smaller class or subclasses that would overcome this deficiency,

   the Court declines to do so on the DPPs’ behalf, where the record before the Court on

   the DPPs’ present motion does not permit such a determination, and where the DPPs

   have not put suggested any such alternative in the briefs accompanying their motion.

          This leaves only the question whether the DPPs have established the second

   prong of the showing demanded under Rule 23(b)(3) — i.e., whether “a class action is

   superior to other available methods for fairly and efficiently adjudicating the

   controversy.” In Defendants’ view, the DPPs’ showing on this point is defeated by “the

   significant interests and unquestioned abilities of the large OEMs that dominate the

                                                 38
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19               PageID.16747      Page 39 of 42



   proposed class to control and prosecute their own claims.” (Defendants’ Response Br.

   at 25.) Given the language in Rule 23 itself requiring the Court to consider “the class

   members’ interests in individually controlling the prosecution or defense of separate

   actions,” Fed. R. Civ. P. 23(b)(3)(A), and given that the automotive OEMs are

   represented by “venerable law firms” and have “enormous resources” to devote to this

   litigation if they so choose, (Defendants’ Response Br. at 26), Defendants argue that

   these larger members of the putative class have both the means and the incentive to

   vindicate their own claims.

          In response, the DPPs first note that although the automotive OEMs

   unquestionably have the wherewithal to pursue separate actions, Defendants have

   identified only one example of them doing so in the MDL — i.e., a suit brought by Ford

   Motor Company in the wire harness case — and none whatsoever in this Bearings

   litigation. This, of course, calls into question the interests and incentives of the

   automotive OEMs to “individually control[] the prosecution” of the claims asserted on

   their behalf in this case. Indeed, even Defendants express their “expect[ation] that most

   OEM and tier supplier claims will resolve out of court.” (Defendants’ Response Br. at

   26.) Assuming this is so, the presence of these large entities in the putative class

   seemingly does not jeopardize the manageability of this suit as a class action.

          The DPPs also point to cases that have rejected the argument advanced by

   Defendants under circumstances similar to those presented here. In Cardizem CD, 200

   F.R.D. at 325, for instance, the defendants challenged the superiority of a class action

   on the ground that the proposed class included “some very large corporations with

   sizable individual claims, who are fully capable of bringing their own individual actions.”

                                                39
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19             PageID.16748      Page 40 of 42



   The court nonetheless found that the Rule 23(b)(3) requirement of superiority was

   satisfied, observing that “not all of the . . . class members are large businesses with

   large claims,” and that there instead was “diversity both in the size of their businesses

   and in the size of their claims.” Cardizem CD, 200 F.R.D. at 325. In light of this

   diversity, the court reasoned that it was “not obvious that all members of the class could

   economically bring suits on their own,” nor that “all members of the class would be

   willing to independently sue their suppliers.” 200 F.R.D. at 325 (internal quotation

   marks and citation omitted). More generally, the court explained that “the presence of

   large claimants in a proposed antitrust class and the possibility that some of them might

   proceed on their own does not militate against class certification.” 200 F.R.D. at 325

   (internal quotation marks and citations omitted); see also In re Domestic Drywall

   Antitrust Litigation, 322 F.R.D. 188, 201 (E.D. Pa. 2017) (noting that the class in that

   case included both “large entities” and “several small and medium sized plaintiffs who

   would otherwise lack the resources or incentives to pursue individual actions,” and

   holding that “the presence of large retailers as class members does not defeat

   superiority”).

          Finally, the Court agrees with the DPPs that the cases cited by Defendants are

   distinguishable. In Optical Disk Drive, 303 F.R.D. at 317, there was a stark difference

   between the larger and smaller members of the putative class, with two large OEMs

   “together account[ing] for almost half of defendants’ dollar value sales during the class

   period” and “[o]ther OEMs and major distributors account[ing] for another 37.8%” of

   these sales. Against this backdrop, the defendants argued that “the real parties in

   interest are a ‘handful’ of OEMs who can bring their own actions,” and the court noted

                                               40
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                PageID.16749      Page 41 of 42



   that one of these OEMs had already done so. Optical Disk Drive, 303 F.R.D. at 322.

   Here, in contrast, while there are significant disparities among the members of the

   putative class in the volume and dollar value of their bearings purchases, it cannot be

   said that this litigation is dominated by a mere “handful” of OEMs, and none of these

   larger entities has actually brought a separate suit arising from its purchase of bearings.

          Next, in Plotnick v. Computer Sciences Corp. Deferred Compensation Plan for

   Key Executives, 182 F. Supp.3d 573, 591 (E.D. Va. 2016), aff’d, 875 F.3d 160 (4th Cir.

   2017), the court noted that “the members of the proposed class are all highly-

   compensated and presumably financially sophisticated former executives for a major

   multinational corporation.” In light of this sophistication and the “potentially six-figure (or

   greater) claims of many of the class members,” the court found that “certifying a class in

   this instance would not further the central goal of the Rule 23(b)(3) mechanism, as the

   proposed class members have sufficient incentives to enforce their own rights on their

   own terms.” Plotnick, 182 F. Supp.3d at 591. Similarly, in another case cited by

   Defendants, the members of the putative class were “high net-worth investors with large

   claims, capable of litigating individually,” and in fact “approximately 25 class members

   ha[d] already brought individual lawsuits.” Kottler v. Deutsche Bank AG, No. 05-7773,

   2010 WL 1221809, at *5 (S.D.N.Y. March 29, 2010); see also Becnel v. KPMG LLP,

   229 F.R.D. 592, 598 (W.D. Ark. 2005) (observing that “the putative class members

   involved in this case are wealthy investors who are financially able to pursue and

   manage their own litigation,” and that this was “apparent by the lawsuits already filed on

   an individual basis by potential members of the class”). This case, by contrast, features



                                                 41
Case 2:12-cv-00501-MOB-MKM ECF No. 380 filed 01/07/19                                      PageID.16750             Page 42 of 42



   no such uniformity among the class members in their capacity to vindicate their rights

   through individual suits — and, as noted, no such suits have actually been filed.

            Accordingly, the Court is satisfied that a class action would be “superior to other

   available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

   23(b)(3). Nonetheless, because the DPPs have not satisfied the other requirement of

   Rule 23(b)(3) — namely, that “questions of law or fact common to class members

   predominate over any questions affecting only individual members” — the Court finds

   that the DPPs have not demonstrated a basis under Rule 23(b) for pursuing the class

   action proposed in their motion.

   V.       CONCLUSION

            For these reasons, the Court DENIES the Direct Purchaser Plaintiffs’ March 20,

   2017 motion for class certification (Dkt. 216).

            IT IS SO ORDERED.

   Date: January 7, 2019                                               s/Marianne O. Battani
                                                                       MARIANNE O. BATTANI
                                                                       United States District Judge



                                                    CERTIFICATE OF SERVICE

   The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
   respective email addresses or First Class U.S. mail to the non-ECF participants on January 7, 2019.


                                                                                 s/ Kay Doaks
                                                                                 Case Manager




                                                                 42
